Citation Nr: 1739819	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for residuals of amputation of the 2nd and 3rd toes of the left foot.

2.  Entitlement to an initial rating higher than 10 percent for residuals of amputation of the great toe of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1963 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2017, the Veteran had a personal hearing with the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

An updated medical examination is to be conducted for a report on the current severity of the residuals of amputation of his left great, 2nd, and 3rd toes.  Further, an attempt should be made to obtain records of private treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain records from his physical therapist.  

Ensure updated records of VA treatment are associated with the claims file.

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of the residuals of the amputations of the great, 2nd, and 3rd toes of the left foot.  The examiner is asked to review the file before the examination, and to conduct a complete examination.

Was the metatarsal head of the Veteran's left great toe removed when he had his amputation?

The Veteran asserts he has pain and soreness, and that the removal of his toes affects his balance and walking.  He has been prescribed a special shoe from his physical therapist to help with balance.  He uses a wheelchair for ambulation outside because of his balance issues.  He is undergoing physical therapy rehabilitation after having a stroke, and asserts his amputated toes are interfering with that.  

The examiner is asked to elicit from the Veteran a detailed history of his symptoms, and to provide a comprehensive report on the affect his left foot toe amputations has on his ambulation and standing, and any other symptom.

All opinions must be supported with explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




